                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 U.S. BORAX INC.                                  CIVIL ACTION

                      v.                          NO. 19-1661

 MARKZAMEK


                                           ORDER
        AND NOW, this 27th day of September 2019, upon considering the parties' joint Motion

for consent judgment (ECF Doc. No. 55) which may dismiss this case but also require this Court

to serve in an uber human relations role monitoring compliance for five years without

demonstrating continuing jurisdiction based upon future conduct and otherwise imposing

obligations outside of those we could order through dismissal in this case, it is ORDERED the

parties' joint Motion (ECF Doc. No. 55) is DENIED without prejudice for the parties to dismiss

under Rule 41 and pursue remedies for a breach of a settlement agreement in courts with subject

matter jurisdiction or move for a consent judgment without defining our continuing subject matter

jurisdiction.
